Citation Nr: 1440024	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-34 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota



THE ISSUES

1. Entitlement to service connection for the claimed dystonia.

2.  Entitlement to service connection for a claimed eye disorder, as secondary to dystonia.

3.  Entitlement to service connection for a claimed ear disorder, as secondary to dystonia.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1974.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a July 2008 decision of the RO.

In a February 2011 decision, the Board found that new and material evidence had been received to reopen the claim of service connection for dystonia. The reopened claim, along with the claims of secondary service connection for eye, ear and cardiovascular disorders were remanded for additional development.  

The appeal was again remanded for additional development in November 2012 and June 2013.  

In December 2013, the Board withdrew the claim for service connection for cardiovascular disorder and again remanded the remaining claims.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately the Board finds that further RO action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary. Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.

In addition, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In this case, the Veteran has made conflicting report of when his dystonia had its onset.  

For example in October 2011, the Veteran reported that his dystonia had it onset while he was on active duty.  In contrast, he has reported to medical professionals that he had spasms of the neck, face, arm and hand that had occurred for most of his life and that his dystonia was aggravated while was on active duty.  See a February 1982 VA treatment record.  See also a November 2008 VA Form 9.

In March 1984, the Veteran reported that he did not have dystonia prior to service, but had polio as an infant with involvement of his face and left cheek. He reported that this disability had completely resolved prior to his enlistment.  The Veteran has also reported that this disability was aggravated during his service in the Reserve in the 1980's.

In the previous remands, the Board instructed that the Veteran be afforded a VA examination to determine the nature and etiology of the claimed dystonia.  Pursuant to the most recent remand in November 2013, the examiner was to provide an opinion as to the etiology of the claimed dystonia, to include whether dystonia had its onset in service, and/or whether dystonia, polio, or other muscular disorder preexisted service and was aggravated therein.  

In providing the requested opinion, the examiner was asked to consider and address the Veteran's service treatment records as well as 1982 post-service records reflecting the first noted diagnosis of dystonia.

The Veteran's claims file was reviewed for the requested opinion in January 2014.   That examiner opinioned that it was "at least less likely that the Veteran had polio or other muscular disorder prior to his active duty."  

In so finding, the examiner noted there was a presumption of soundness at enlistment and that there was no clinical objective evidence in service treatment records to suggest that he had such disorders and that the separation examination was also negative.  He also noted that symptoms related to dystonia were mentioned in private medical records and started in the early 1980's, after being discharged from active duty service.   

However, the Veteran noted that "if considered that this [V]eteran had polio or other muscular disorder during childhood and prior to active duty service,"  there was no evidence to suggest that such condition was aggravated by active duty service given that there was no record of treatment for such during service or noted on discharge examination.  

The examiner determined that there was no evidence to suggest that any assumed pre-existing polio condition or muscular disorder was aggravated beyond its natural progression as a result of military service, or that the Veteran's service treatment record reports dated in October 1972 showing that he was hit by a car on the right side and incurred muscular and rib contusions, or that he fell in a hole in 1973, or had muscle spasms in 1974, were less likely related to his diagnosis of cervical dystonia.  

The examiner again based his opinion on the fact that that the separation examination was negative and that there were no records of dystonia during active duty service, and it was even documented that this condition started in the 1980's and was related to an altercation and developed as cervical dystonia.

In this case, the examiner gave conflicting responses as whether the Veteran's dystonia and/or polio clearly and unmistakably preexisted service.  The examiner also appears to base his opinion largely on the lack of contemporaneous medical evidence and has discounted the Veteran's competent reports regarding his symptoms in service.

Moreover, the Board notes that treatment records dated in the 1980's do not reflect complaints related to or diagnosis of cervical dystonia following an altercation; rather, these records reflect a diagnosis idiopathic dystonia and do not discuss any incident related to trauma or an altercation.  

This report appears to be based upon VA treatment records dated in 2013 noting the onset after an altercation; however, actual treatment reports from the 1980's do not support this report.  Therefore, it remains unclear as to whether the examiner adequately considered these records.

For the reasons expressed, the medical opinion evidence currently of record is inadequate. Therefore, the Board finds that additional action to obtain the required medical opinion is necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's claims of service connection for eye and ear disorder are closely related to his claim of service connection for dystonia, as the resolution of that claim could have a direct bearing on the claims of secondary service connection.  

The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer further consideration and remand the related claims pending completion of the requested development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should refer the Veteran's claims folder to a suitably qualified VA examiner for a clarifying opinion as to the nature and likely etiology of the Veteran's dystonia. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should state whether the Veteran had dystonia, polio, or other muscular disorder that clearly and unmistakably existed prior to his period of active service.  If the examiner determines that such disability preexisted service, he or she should state whether there was an increase in the disability during service. If the evidence reflects such an increase, the examiner should specifically find whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.  

If the disability is determined not to be preexisting, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that dystonia had its clinical onset during service or otherwise was due to an event or incident of that service.   

In providing the requested opinion, the examiner is asked to address the Veteran's service treatment records, including an October 1972 showing that he was hit by a car on the right side and incurred muscular and rib contusion, an entry in January 1973 showing that he fell in a hole and sustained a muscle contusion, shaking and numbness of the right hand noted in July 1973 and an entry in February1974 showing that he had muscle pain on the left side of his neck.  The examiner should also consider and address the 1982 treatment reports regarding diagnosis and treatment of dystonia.

In addition, the examiner is asked to consider and address the Veteran's statements regarding the onset and/or aggravation of his dystonia in service.  

The examiner also should consider the Veteran's statement in November 2008 that dystonia was aggravated during active duty for training in the Reserve and his February 2011 statement to the effect that he had dystonia as a result of carbon monoxide poisoning due to a tent fire during his service in the Reserve.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  If the examiner determines that a physical examination is necessary, one should be provided. 

A complete rationale should be provided for any opinions expressed. 
 
2. After completing all indicated development, the RO should readjudicate the Veteran's claims in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response

 Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



